DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites the limitation "the first groove position" in line 3 of the claim (further recited in line 3 of claims 4 and 5, line 4 of claim 9, line 7 of claim 13, and line 3 of claim 14).  There is insufficient antecedent basis for this limitation in the claim.  It is believed that this feature is intended to be in reference to “a first groove portion” recited in line 2 of the claim, and the claim is being examined under this interpretation.  Appropriate correction is required.

Regarding claims 4-14, as depending from, and therefore inheriting all of the features and limitations of, claim 3, these claims are rejected for similar reasons.

Claim 8 recites the limitation "the second abutting wall” in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that this feature is intended to be in reference to “a second stopping wall” recited in line 3 of the claim and is being examined under this interpretation.  Appropriate correction is required.

Claim 12 recites the limitations “the first module orientation” on line 6 and “the second module orientation” on line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huilgol et al. (US 6,552,529 B1).

Regarding claim 1, Huilgol discloses an electronic device with a display interface (Fig. 1 element 10), comprising: 
a device body (Fig. 1 element 36), comprising a groove (Fig. 4 element 42); 
a display module (Fig. 1 element 24), disposed on the device body (as shown in Fig. 1), wherein the display module comprises a shaft (Fig. 3 element 30), the shaft is rotatably connected to the groove (as discussed in Column 5 lines 33-36), and is adapted to be slid in the groove (as discussed in Column 5 lines 37-40), and an extension direction of the groove differs from an axis of the shaft (as shown in Fig. 4).

Regarding claim 2, Huilgol discloses the device as set forth in claim 1 above and further wherein the extension direction of the groove is perpendicular to the axis of the shaft (as shown in Fig. 4).

Regarding claim 3, Huilgol discloses the device as set forth in claim 1 above and further wherein the shaft is slid between a first groove portion (as shown in Figs. 1 and 5) and a second groove position (as shown in Figs. 2 and 6) inside the groove, and when the shaft is in the first groove position, an orientation of the display module relative to the device body is restricted (as shown in Fig. 1 and discussed in Column 8 line 66 to Column 9 line5), and when the shaft is in the second groove position, the display module is adapted to be rotated relative to the device body (as shown in Fig. 6 and discussed in Column 9 lines 14-21).

Regarding claim 4, Huilgol discloses the device as set forth in claim 3 above and further wherein the device body comprises a cover (Fig. 4 element 38), the groove is formed on the cover (as shown in Fig. 4), the cover comprises a first cover wall (as shown in annotated Fig. 2), and when the shaft is in the first groove position, the first cover wall abuts the display module (as shown in Fig. 1), and when the shaft is in the second groove portion, the first cover wall is separated from the display module (as shown in Fig. 2).

Regarding claim 5, Huilgol discloses the device as set forth in claim 4 above and further wherein the cover comprises a receiving portion (as shown in Fig. 2 wherein the flat receiving area labeled “-38-“ is interpreted as the receiving portion), the receiving portion is located in a corner of the cover (as shown in Fig. 2 wherein corners of the cover define the receiving portion), the groove is formed in the receiving portion (as shown in Fig. 4 wherein the groove is understood to penetrate element 38), and when the shaft is in the first groove position, the display module is sufficiently located in the receiving portion (as shown in Fig. 1), and when the 


    PNG
    media_image1.png
    827
    720
    media_image1.png
    Greyscale


Regarding claim 6, Huilgol discloses the device as set forth in claim 5 above and further wherein the cover further comprises a second cover wall (as shown in annotated Fig. 2), the second cover wall is perpendicular to the first cover wall (as shown in Fig. 2), a wall notch is formed on the second cover wall (as shown in annotated Fig. 2), and the wall notch corresponds to one side of the display module (as shown in Fig. 1).

Regarding claim 7, Huilgol discloses the device as set forth in claim 3 above and further wherein the shaft is adapted to abut an inner wall of the groove (as shown in Fig. 4 and discussed in Column 5 lines 27-29).

Regarding claim 8, Huilgol discloses the device as set forth in claim 3 above and further wherein the shaft comprises a shaft restriction slot (as shown in Fig. 5 wherein the top and bottom of element 52 is interpreted as the shaft restriction slot extending around the circumference of element of 44), the shaft restriction slot comprises a first stopping wall (wherein the bottom surface of element 52 is interpreted as the first stopping wall) and a second stopping wall (wherein the top surface of element 52 is interpreted as the second stopping wall), the device body comprises a device stopping protrusion (Fig. 5 element 50 inclusive of stopping elements 54 and 56), and when the shaft is in the second groove position, the device stopping protrusion is inserted into the shaft restriction slot (as shown in Fig. 6 and discussed in Column 9 lines 32-49), and when the shaft is in the second groove position and the display module is in a first module orientation, the device stopping protrusion abuts the first 

Regarding claim 12, Huilgol discloses the device as set forth in claim 3 above and further wherein the shaft comprises a first shaft stopping protrusion (Fig. 5 element 52), the device body comprises a device restriction slot (Fig. 5 element 58), the device restriction slot comprises a third stopping wall (Fig. 5 element 54) and a fourth stopping wall (Fig. 5 element 56), and when the shaft is in the second groove position, the first shaft stopping protrusion is inserted into the device restriction slot (as shown in Fig. 6), and when the shaft is in the second groove position, and the display module is in the first module orientation (as shown in Fig. 2), the first shaft stopping protrusion abuts the third stopping wall (as shown in Fig. 6 and discussed in Column 9 lines 40-45), and when the shaft is in the second groove position, and the display module is in the second module orientation (as shown in Fig. 1), the first shaft stopping protrusion abuts the fourth stopping wall (as shown in Fig. 5).

Regarding claim 15, Huilgol discloses the device as set forth in claim 1 above.  Huilgol does not expressly disclose wherein the display module shows power-capacitance information and voltage information, however, the term “shows”, as it relates to a display module displaying information, is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is Ex parte Masham, 2 USPQ 2d 1647 (1987).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huilgol as applied to claims 1 and 3 above, and further in view of Hari et al. (US 2013/0033801 A1).

Regarding claim 9, Huilgol discloses the device as set forth in claim 3 above and further wherein the display module comprises a module body (Fig. 4 element 26), the shaft is connected to the module body (as shown in Fig. 4).
Huilgol does not expressly disclose wherein the module body comprises at least one module wedging portion, the device body comprises at least one device wedging portion, and when the shaft is in the first groove position in the groove, the module wedging portion is 
Hari teaches a module body with comprises at least one module wedging portion (Fig. 5 element 240), the device body comprises at least one device wedging portion (Fig. 7 element 320), and when the shaft is in the first groove position in the groove, the module wedging portion is wedged into the device wedging portion (as discussed in Paragraph [0052]), and when the shaft is in the second groove position in the groove, the module wedging portion is separated from the device wedging portion (as discussed in Paragraph [0052] wherein between detents is interpreted as being in the second groove position, and in such a position the module wedging portions are separated from the device wedging portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize module wedging portions and device wedging portions as taught by Hari in the device of Huilgol in order to provide additional resistance to rotation and a positive, releasable position hold for the module as suggested by Hari Paragraph [0052]).

Regarding claim 10, Huilgol in view of Hari discloses the device as set forth in claim 9 above.
Huilgol does not expressly disclose wherein the device wedging portion comprises a wedging arm, and an extension direction of the wedging arm is parallel to the extension direction of the groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date that the Huilgol device as modified by Hari in claim 9 above would also exhibit the wedging arm as taught by Hari, and further that while the claim recites wherein the device wedging portion comprises a wedging arm, one of ordinary skill in the art before the effective filing date would have found it obvious to reverse the locations of the wedging portions as taught by Hari in the modified device of Huilgol, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 11, Huilgol in view of Hari discloses the device as set forth in claim 10 above.
Huilgol does not expressly disclose wherein the device body comprises a plurality of device wedging portions, and the device wedging portions are disposed on both sides of the groove.
Hari teaches wherein the device body comprises a plurality of device wedging portions (as shown in Fig. 7), and the device wedging portions are disposed on both sides of the groove (as shown in Figs. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a plurality of device wedging portions arranged on either both sides of the groove as taught by Hari in the modified device of Huilgol as set forth in claim 10 above in order .


Allowable Subject Matter

Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

  Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1 and 3, a combination of limitations that includes wherein the shaft comprises a plurality of flexible fasteners, the flexible fasteners are arranged in an annular manner, the flexible fasteners are wedged into the device body, the groove comprises a first groove area, a second groove area and a waist area, the waist area is located between the first groove area and the second groove area, a width of the waist area is smaller than a width of the first groove area, the width of the waist area is smaller than a width of the second groove area, and when the shaft is in the first groove position, the shaft is in the first groove area, and when the shaft is in the second groove position, the shaft is in the second groove area.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 14, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 13, this claim is objected to for similar reasons.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841